Title: Virginia Delegates to Benjamin Harrison, 2 April 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir,
Philadelphia April 2d. 1782

We had the honor of receiving your Excellency’s letter of the 23d. ult. with the Papers for Congress which we shall present.
We are obliged to your Excellency for your intelligence from the W. Indies, which we hope will be confirmed. Mr. Foster Webb will receive every assistance we can give him.
The Copies enclosd will inform your Excellency of the arrangement made at the war-Office, relative to the arms and clothing for the Recruits of our line. We are apprehensive, that in the present state of things, it will not be enough for the recruiting Officer to assure the People that Clothing will be ready at the Rendezvous, for those that enlist; but that he must have some uniforms with him to convince it is not an imposition, & that they will not suffer, as others have done, for want of Cloths. But your Excellency will be better able to judge whether this is necessary; & therefore we shall not press for the Clothing to be sent previous to the Recruits being raisd, ’till we have the honor of hearing from you.
We enclose a Resolution of Congress, for retaking such of the british Prisoners as may have escapd from confinement.
With the greatest respect, We have the honor to be Yr. Excellency’s most Obedt. & most Humbe. Serts.
J Madison Jr.A LeeJos: Jones
 